Citation Nr: 1726576	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-47 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the lumbar spine prior to November 9, 2011.  

2.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the lumbar spine with degeneration of lumbar intervertebral disc (IVDS) from November 9, 2011 to September 21, 2015.  

3.  Entitlement to an evaluation in excess of 40 percent for osteoarthritis of the lumbar spine with IVDS effective September 21, 2015. 

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, to include prior to November 9, 2011.

5.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy, to include prior to November 9, 2011 to July 14, 2015.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy, effective July 15, 2015.

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service connected disabilities prior to February 2, 2015.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1977.
These matters come before the Board of Veteran's Appeals (Board) on appeal from a July 2009 (granted service connection for osteoarthritis of the lumbar spine and assigned a 10 percent disability rating, effective November 17, 2008, the date of receipt of the Veteran's claim) and May 2010 (denied entitlement to a TDIU rating) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
A July 2012 rating decision increased the Veteran's service connected lumbar spine evaluation to 20 percent disabling, effective November 9, 2011 the date of the VA examination which showed increased disability.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App.  35, 38 (1993).  Thus the appeal continues before the Board.
The July 2012 rating decision also granted service connection for right lower extremity radiculopathy, rated 20 percent from November 9, 2011, and left lower extremity radiculopathy, rated 10 percent from November 9, 2011.  The RO explained that the radiculopathy was related to the Veteran's service connected lumbar spine.  The Veteran did not file any document with the VA expressing disagreement with the July 2012 decision.  However, the radiculopathy is a manifestation of his service connected lumbar spine.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for his disability due to his service connected back disability.  See AB 6 Vet App. at 35.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate Diagnostic Code (DC).  38 C.F.R.§  4.71(a), Note 1 (2016).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the lower back condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his lumbar spine, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate ratings for radiculopathy in the July 2012 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement (NOD) filed in response to the July 2009 rating decision.  Thus, the issues before the Board include the initial rating for bilateral lower extremity radiculopathy, with consideration of the period prior to the November 9, 2011 effective date assigned by the RO. 
In April 2013, the Board remanded the appeal to afford the Veteran a Board hearing.  In May 2014, the Veteran testified at a videoconference before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is of record.
The appeal was remanded in August 2014, April 2015, and September 2016 for additional development. 
In a July 2015 rating decision, the RO granted the Veteran a TDIU effective February 2, 2015.  However, since the Veteran's claims were on appeal before this effective date, the possibility exists that he is warranted a TDIU at an even earlier date.  Thus, the issue remains on appeal.


FINDINGS OF FACT

1.  Prior to November 9, 2011 the Veteran's degenerative osteoarthritis of the lumbar spine was manifested by pain on motion, numbness, stiffness, forward flexion of greater than 60 degrees but not greater than 85 degrees with no additional limitation in degrees after repetitive use, and muscle spasm, guarding not resulting in an abnormal gait.

2.  From November 9, 2011 to September 21, 2015, the Veteran's degenerative osteoarthritis of the lumbar spine has been at worst; manifested by pain on motion, numbness, and stiffness, forward flexion greater than 30 degrees but not greater than 60 degrees with no additional limitation in degrees after repetitive use, abnormal gait, and incapacitating episodes.  

3.  From September 21, 2015 the lumbar spine disability has been at worst manifested with pain, stiffness, weakness, numbness, forward flexion greater than 30 degrees but not greater than 60 degrees, with no additional limitation in degrees after repetitive use, favorable ankylosis, and intervertebral disc syndrome without incapacitating episodes.

4.  The Veteran's radiculopathy of the left lower extremity has been manifested by, at most, "mild" incomplete paralysis. 

5.  From November 9, 2011 to July 14, 2015 the Veteran's radiculopathy of the right lower extremity have been manifested by, at most, "moderate" incomplete paralysis.  Effective July 15, 2015, the Veteran's radiculopathy of the right lower extremity is manifested by, at most, "mild" incomplete paralysis.

6.  For the time period prior to February 2, 2015 the Veteran's service connected disabilities have not precluded him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, prior to November 9, 2011 for degenerative osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5243 (2016).

2.  The criteria for a rating in excess of 20 percent from November 9, 2011 to September 21, 2015 for degenerative osteoarthritis of the lumbar spine with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5243.

3.  The criteria for a rating in excess of 40 percent for degenerative osteoarthritis of the lumbar spine with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5243.

4.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, DC 8520. 

5.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity including prior to November 9, 2011 to July 14, 2015 have not been met.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity effective July 15, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, DC 8520.  

6.  The criteria for the grant of TDIU have not been met prior to February 2, 2015, but have been met since February 2, 2015.  38 U.S.C.A. §§ 5110, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See December 2008, May 2009, January 2010 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has note alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's private treatment records, service treatment records, VA treatment records and SSA records.  The Veteran also submitted lay statements in support of his appeal.  VA examinations were conducted and the VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App.  303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Lower Back Disability

The Veteran's degenerative osteoarthritis of the lumbar spine is rated under DC 5243.  All spine disabilities covered by DC 5235 to 5243 can be rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion.  38 C.F.R. § 4.71a, General Formula.  Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note 2.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees.  Id. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id.  at Note 5.  Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to IVDS.  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.

Factual History

The Veteran contends he is entitled to increased ratings in excess of 10 percent prior to November 9, 2011; an excess of 20 percent from November 9, 2011 to September 21, 2015 and an excess of 40 percent from September 21, 2015.  

In an August 2008 primary care note, the physician noted the Veteran's chronic lower back pain, and also noted the Veteran's use of a TENS unit.  At that time the Veteran reported problems with pain and numbness of the right foot. 

In a September 2008 note, the physician assessed that the Veteran had chronic lower back pain with right leg radiculopathy. 

In a November 2008 pain clinic note, the Veteran having a flare up of his typical pain after local anesthetic from an injection had worn off.  He indicated that his pain had returned to baseline intensity but with no new symptoms. 

In a May 2009 primary care note, the Veteran reported lower back pain and left leg pain.  He stated that the pain affected his sleep, daily activities, mood, emotions and social interactions.  The Veteran described the pain at an 8 out 10, with 10 being unbearable.  He reported managing the pain with medication.

In a June 2009 VA examination, the Veteran's subjective report included: aching, sharp and cramping pain, stiffness, and numbness.  The Veteran reported functional impairments including: inability to drive a truck, lift objects, stoop or stand for any length of time and difficulty getting out of bed due to pain.  The examiner noted that the Veteran's posture and gait were within normal limits, and that the Veteran used a cane.  The Veteran reported no incapacitating episodes and the examiner indicated that there were no muscle spasms, radiating pain on movement or ankylosis.  The Veteran's forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner noted that pain was present throughout the range of motion.

In an October 2009 primary care note, the Veteran reported a flare-up of lower back pain.  He described a tingling in both hands and intermittent neck pain.  In a pain assessment note on the same day, the Veteran reported that his lower back pain affected his sleep, appetite, energy, mood and relationships. 

In an April 2010 neurosurgery consult, the surgeon recommended that the Veteran consider spinal fusion and a lumbar discectomy.  At that time the Veteran described subtle changes in strength over the last several months but denied dropped items, change of penmanship, gait changes, or uncontrolled pain.  In an April 2010 primary care note, the Veteran decided to continue with conservative pain management and did not want back surgery.  The neurosurgeon noted that the Veteran was last seen in 2007 for low back pain.

In a May 2010, NOD the Veteran wrote that he used a cane for walking and experienced muscle spasms.  He also reported experiencing fatigue, and an inability to lift or drive a vehicle.

In a June 2010, primary care note, the Veteran reported that his back pain was worse, and was not relieved by medication.  The Veteran reported that he was considering surgery. 

In a February 2011 physical therapy consult, the Veteran reported having constant lower back pain which increase with activity. 

An MRI from April 2011 showed the alignment of the lumbar spine to be unremarkable and vertebral bodies are well maintained and show no abnormal signal.  The MRI showed mild and moderate degenerative disc disease but over there were no significant changers from the previous MRI in June 2009. 

Evaluation at the Richmond VAMC in June 2011 showed that the Veteran was seen for worsening intermittent low back pain radiating down the right leg.  The Veteran's strength was normal 5/5 in both lower extremities, and his sensation was intact.  The Veteran was diagnosed with acute or chronic low back pain; the examiner stated the exam was negative for provocative radiculopathy.

In a July 2011 pain assessment note, the Veteran reported that he felt a sharp, burring, radiating, and shooting pain in his back.  He indicated that the pain caused insomnia and affected his energy, mood, relationships, and physical activity.  He indicated that the pain was made worse by moving, bending and the weather and he was treating his symptoms with medication.

In May 2014 the Veteran testified before the undersigned VLJ via a video conference.  At that time the Veteran testified that prior to November 9, 2011 he experienced pain at the base of his spine which "would come ever so often...At that time, I could kind of do a few things around the home."  The Veteran reported that around September 2010 the pain became more frequent and severe. "I would feel the pain. It would feel like it was more of a spasm or a knot or something at the base of my spine, and it would take me longer to recover from it.  Then as it progressed, then it started progressing to my legs, and my right leg...I wouldn't have to do anything and the pain would just...show up."

There are no other reports, medical or lay evidence regarding the Veteran's lower back prior to November 9, 2011. 

Analysis prior to November 9, 2011

Throughout the appeal period, the Veteran has reported that he experiences pain and stiffness affecting the thoracolumbar spine, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence these statements are not credible, and therefore they are entitled to probative weight.

There is no evidence that the VA examiner was not competent or credible, and as the reports are based on the evidence of record and objective examination of the Veteran it is entitled to significant probative weight concerning the severity of the Veteran's disability at the time they were conducted.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304 (2008).

The Veteran has been assigned a 10 percent rating prior to November 9, 2011 for his low back disability, which contemplates painful motion of the spine and the fact that there was no limitation of the lumbar spine.  A 20 percent rating is not warranted prior to November 9, 2011 because the Veteran's forward flexion of the thoracolumbar spine was greater than 60 degrees, without additional limitation in range of motion after repetitive-use testing.  The Veteran's gait and posture were normal and he reported no incapacitating episodes.  The Veteran did not exhibit symptoms warranting a higher 20 percent rating. The Veteran's forward flexion was greater than 60 degrees and he had no additional limitation in degrees after repetitive use, abnormal gait, or incapacitating episodes. The Veteran did not exhibit severe symptoms such as those associated with an even higher 40 percent rating.  Therefore the Veteran is not entitlement to an initial rating in excess of 10 percent prior to November 9, 2011. 

Factual History 

In the November 2011 VA examination, the Veteran's subjective report mentioned stiffness after repetitive use.  The Veteran reported functional impairment including: less movement than normal, weakened movement, excess fatigability, pain on movement and interference with sitting, standing and weight bearing.  The examiner noted the Veteran had an abnormal gait and regularly used a cane and brace.  The Veteran reported experiencing flare ups which he described as episodes of increased pain which occurred during weather changes, prolonged sitting, walking, resting or doing household activities which cause him to rest in bed for 1 to 2 days.  The examiner also determined that the Veteran had IVDS, with incapacitating episodes of at least 2 weeks but less than 4 weeks.  On examination the Veteran had forward flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 20 degrees, right lateral rotation to 25 degrees and left lateral rotation to 30 degrees.  The examiner noted no further loss of range of motion or function after repetitive testing.  The Veteran described experiencing a urinary dribble 3 times in the past month which occurred with a pain flare.  He reported taking increased pain medication at the time and had slower movements to the bathroom.  He denied any incontinence.  

In March 2012 the Veteran underwent a magnetic resonance imaging (MRI) and was diagnosed with osteoarthritis of the lumbar spine. 

In a June 2012 emergency department note, The Veteran complained of acute exasperation of his chronic lower back pain.  He denied any trauma or heavy lifting and rated his pain as 8 out of 10.  The Veteran was diagnosed with a back stain and was recommended to manage the condition with heat, ice, and exercise. 

In a December 2012, telephone note, the Veteran said that during the previous week he had lower back pain radiating to his legs.

In a March 2013 VA examination, the Veteran reported that his flare-ups affected his daily hygiene as well as his lifestyle because he could not tie his shoes, get in the bathtub ride, or drive due to the pain in his back and legs.  The Veteran indicated that he experienced functional loss with only painful movement as a contributing factor.  The Veteran reported that his right foot and leg cramp often and pain radiated up into his neck which his range of motion for his neck and his sleep.  The examiner noted that while the Veteran has localized tenderness or pain to palpation for joints of the spine, his gait was normal.  The examiner verified that the Veteran had IVDS but had no incapacitating episodes in the 12 months prior. On examination the Veteran's forward flexion was measured to 70 degrees, extension to 20 degrees, and right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  The examiner noted no additional limitation after repetitive-use testing.  The Veteran reported that his pain existed whether he was sitting, lying down, standing or walking.  He also reported using a brace and a cane regularly. 

In a May 2013pain procedure note, the Veteran complained of lower back and neck pain.  He described his pain as 7 out of 10 in severity and is described as a constant dull achy pain, improved by rest, and aggravated by activity.  He denied gait abnormality, and any urinary or bowel dysfunction.  The Veteran reported that his pain affects both sleep and mood and he uses a home TENs unit.

In a December 2013 primary care note, the Veteran reported using his TENS unit about 3 times a week.  He indicated that he had daily back pain and he also reported that he had gone to physical therapy in the past.  The physician recommended that the Veteran try physical medicine and rehabilitation (PM&R) rather than narcotics for treatment. 

In an April 2014 statement from C.R., (a friend of the Veteran's) she wrote that the Veteran had several incapacitating events over the past year.  C.R. opined that had the Veteran's incapacitating episodes affected "someone who doesn't live with this discomfort on a daily basis [they] would have been in an emergency room hospital, [but] Mr. [REDACTED] endur[ed] the pain saying it would decrease eventually, believing there was nothing the hospital could do nothing other than administer drugs which has him incoherent and immobile."

In May 2014 the Veteran testified before the undersigned VLJ via a video conference.  At that time the Veteran testified that he had been doing physical therapy and using the TENS unit on a regular basis.  He described flare-ups "probably September to this year I had at least four of them."  The Veteran also described being confined to his bed for several days in the week prior to his hearing. The Veteran reported that since his March 2013 exam "I've noticed the frequency where I'm no longer able to kind of control if I have an urgency to actually, you know, urinate.  And, I've had situations of soiling my clothes more frequently than I had in the past 8 months." 

In a May 2014 statement from the Veteran's brother D.W. he wrote that the Veteran experienced "immobilization and inability to perform daily functions due to constant pain in the back area."  He also wrote that he assisted the Veteran on a "daily basis to dress, tie shoes, and get around."

In a July 2014 primary care note, the Veteran reported having a back pain flare for the previous 3 months.  He stated that he went to physical therapy and had been treated with injections some years ago.  The Veteran also reported that he had been using his TENS unit several times a week.  The physician advised the Veteran that due to his history with substance abuse, narcotics would not be a preferred treatment.

In an August 2014, MRI, the physician noted that the Veteran had a new disc extrusion at L5-S1 with mass effect upon the right S1 nerve root. As well as a persistent underlying disc bulge at this level with mass effect on the left S1 nerve root within the lateral recess.  The physician also noted facet arthritis and neuroforaminal narrowing. 

In September 2014, the Veteran underwent another VA examination.  The Veteran noted functional loss with contributing factors of: less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting.  He reported flare-ups "when I sit down.  I can't even wipe myself after I go to the bathroom.  I can't do social things with my family."  The examiner noted that the Veteran had both muscle spasm and guarding resulted in an abnormal gait.  The examiner reported that the Veteran's IVDS resulted in incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The examiner reported forward flexion was measured to 50 degrees, extension to 10 degrees, and right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  There was no loss of 50 percent or more of height, and the Veteran continued to use a brace, a cane and a TENS unit constantly.

In an October 2014 pain clinic note, the Veteran presented for IPC for management of his back pain, it was noted that he was last seen in 2013.  The Veteran noted that his back pain continued to bother him and indicated that the pain was in his legs and his back.  The Veteran noted that he was interested in interventional procedures that could alleviate his pain. He noted that his pain was a7 out of 10 with 10 being the worse pain.  The physician noted that the Veteran's gait was antalgic and favoring the right side.  The physician described his plan to treat the Veteran with continued medication and injection therapy. 

In an October 2014 primary care note, the Veteran complained of pain in his lower back.  The physician noted that the Veteran had trouble in the past with narcotics and recommended yoga, stretches, and Tylenol as needed. 

In a November 2014 pain clinic note, the physician found that the alignment in the Veteran's back remained within normal limits.  The physician described his findings as a new disc extrusion at L5-S1 with mass effect upon the right S1 nerve root.  Persistent underlying disc bulge at this level with mass effect on the left S1 nerve root within the lateral recess and a facet arthritis and neuroforaminal narrowing.

In a January 2015 letter from C.R., she wrote she had observed the Veteran's "pain and anguish on a daily basis" due to his back pain.  She wrote she had observed that the Veteran was in so much pain that there were tears in his eyes and he could not move without wincing.

In January 2015 the Veteran submitted a statement in support of his claim.  He contended that he experienced pain every day and a "lack of ability to do things as minute as personal hygiene, tying my own shoes, walking without the assistance of my cane and the use of a supportive brace and a daily use of pain medication."

In a March 2015 primary care note, the Veteran was seen for chronic low back pain which sometimes radiated to his hip.  Upon examination the physician found no motor/sensory/neurovascular deficits, and the Veteran's gait was normal with cane for balance.  In a pain assessment note the Veteran reported that his pain was a 9 out 10, with 10 being unbearable. 

In an April 2015 remand, the Board found that the September 2014 examination did not comply with the remand directives because the examiner did not identify whether the Veteran's lumbar spine disability results in any neurological disability, specifically commenting on bowel, bladder and erectile impairment.  Stegall v. West, 11 Vet. App.  268, 271 (1998). 

In a July 2015 VA examination, the Veteran reported having functional loss including: an inability to run, sit, standing or lift for a prolonged period.  The examiner noted that the Veteran had no loss of height nor any guarding or muscle spasms.  The examiner further reported that the Veteran had no ankylosis of the spine, nor any neurologic abnormalities or findings.  The Veteran had IVDS but no incapacitating episodes in the 12 months prior.  The Veteran's forward flexion was measured to 60 degrees, extension to 20 degrees, and right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  There was no additional limitation after repetitive-use testing.  The examiner opined that "while veteran claims he has trouble with urinary incontinence, this symptom cannot be attributed to lumbar degenerative disc disease, because his imaging does not support a level of spinal cord compromise in the lumbar spine consistent with expectation for urinary incontinence, and veteran is not followed in a spinal cord injury clinic, nor does he have spastic features that would accompany neurogenic bladder or neurogenic bowel, or erectile dysfunction." The Veteran experienced functional loss with only painful movement as a contributing factor.  He continued to use a brace and a cane regularly.

Analysis from November 9, 2011 to September 21, 2015

From November 9, 2011 to September 21, 2015, the Veteran was assigned a 20 percent rating for his low back disability.  Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

The Board recognizes the Veteran's complaints of pain, but notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

From November 9, 2015 to September 21, 2015 the Veteran's forward flexion was greater than 30 degrees and not more than 60 degrees; as well as the Veteran's intermittent muscle spasms and guarding resulting in an abnormal gait.  There is no medical or lay evidence that during this period the Veteran's forward flexion was limited to 30 degrees or less.  The VA examiners specifically noted that the Veteran had forward flexion well in excess of 30 degrees.  There is no lay or medical evidence prior to September 15, 2015 that the Veteran's thoracolumbar or entire spine was fixed in a neutral or unfavorable position.  Therefore, a rating in excess of 20 percent is not warranted. 

The Veteran is also not entitled to a higher rating under the criteria for evaluating intervertebral disc syndrome (IVDS) under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  A higher rating of 40 percent is not warranted because the Veteran did not have a incapacitating episodes having a total duration of at least four weeks but less than six weeks in the 12 months prior, or during the period.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a  Note (1).  38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.

The Veteran was diagnosed with IVDS in November 9, 2011.  However, the Veteran has not alleged that he has at any point been prescribed bed rest for his low back disability, nor does the medical evidence of record reflect such a prescription by either a VA or private physician.  While the Veteran's friend C.R. and his brother D.W. both wrote that the Veteran had incapacitating episodes it is not clear from the evidence of record that either are medical professionals whom would prescribe bedrest and therefore neither are competent to describe the Veteran's symptoms as incapacitating episodes for VA purposes.  The Veteran did have incapacitating episodes which were documented by a medical profession and at worst these episodes lasted 2 weeks but less than 4 weeks during the past 12 months which would contemplate a 20 percent rating.  In light of the lay and medical evidence of record, an increased rating based on incapacitating episodes is not warranted.

Factual History 

In a September 2015 VA examination the Veteran reported symptoms of "tenderness, stiffness, weakness, easy fatigue, loss of range of motion, grinding, popping, locking with numbness and tingling down both legs."  The examiner noted that the Veteran had muscle spasms which did not result in an abnormal gait, as well as guarding which also did not result in an abnormal gait.  The examiner reported that the Veteran experienced less movement and weakened movement which attributed to his lower back disability.  The examiner noted that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  The examiner further noted that the Veteran had IVDS but experienced no incapacitating episodes in the 12 months prior.  The Veteran continued to use a brace and a cane constantly. 

In an October 2015, telehealth note, the Veteran called about lower back pain.  He explained that his pain was 8 out of 10 for five days.  He denied dizziness, shortness of breath or recent trauma.

In a January 2016 emergency department note, the Veteran complained of lower back pain.  The Veteran described his pain as aching and radiating on the right side of his upper back down to his right leg.  He complained of his back pain worsening over the last week or so and denied trips, slips, or falls.  He reported that it is painful to turn on his right side while sleeping.  He reported no problems with urination or defecation.

In a February 2016 MRI for the Veteran's lower back, indicated a multilevel lumbar spondylosis, worse at L4-L5 and L5-S1, which has mildly progressed from the prior exam.

In an August 2016 telehealth note, the Veteran complained of lower back pain.  The treating nurse wrote that the Veteran reported pain "when he first gets up in the morning or with moving certain ways."  The Veteran admitted to urinary frequency, difficulty walking for longer than 2 days and moderate to severe back pain.  He denied any recent back injuries, diaphoresis, dyspnea, new leg weakness or numbness, or urinary incontinence. 

In a November 2016 VA examination, the Veteran reported a flare-up described as "excruciating pain which makes all activities unbearable," and constant pain in both legs and buttocks.  The Veteran also reported a functional impairment of pain causing "immobility until it ceases up. Pain may be unbearable for several hours at a time."  The examiner reported that the Veteran's localized tenderness and muscle spasms did not result in an abnormal gait or spinal contour.  The examiner also noted no ankylosis of the spine.  Additionally, the Veteran's IVDS resulted in no episodes of acute signs or symptoms that required bed rest prescribed by a physician in the 12 months prior.  The Veteran's forward flexion was measured to 60 degrees, extension to 20 degrees, a right lateral flexion to 20 degrees, a left lateral flexion to 20 degrees, a right lateral rotation to 30 degrees and a left lateral rotation to 30 degrees. The examiner reported additional limitation after repetitive-use testing; the Veteran's flexion was measured to 50 degrees, extension to 10 degrees, a right lateral flexion to 10 degrees, a left lateral flexion to 10 degrees, a right lateral rotation to 30 degrees and a left lateral rotation to 30 degrees.  The Veteran reported using a cane and brace constantly.

Analysis from September 21, 2015

From September 21, 2015, the Veteran was assigned a 40 percent rating for his low back disability.  Ankylosis is defined as the absence of movement.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining ankylosis as the "immobility and consolidation of a joint," (citing Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994))  The evidence of records shows that the Veteran was diagnosed with favorable ankylosis of the entire thoracolumbar spine in a September 2015 VA examination.  This diagnosis of ankylosis warrants a 40 percent rating.

For a rating of 50 percent for a lower back disability, the evidence must show an unfavorable ankylosis of the entire thoracolumbar spine.  In the most recent VA examiner there is neither favorable nor unfavorable ankylosis of the Veteran's spine.  Additionally, the evidence of record does not show unfavorable ankylosis.  

The Veteran is not entitled to an increased rating of 60 percent, for IVDS because the evidence does not show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a.  

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code.  38 C.F.R. § 4.71a, General Formula, Note 1.  The Veteran has already been assigned separate, compensable ratings for his bilateral lower extremity radiculopathy, which is discussed below.  Throughout the period post September 15, 2015 the Veteran has only made one complaint of urinary frequency and there is no other evidence of any other neurologic, bowel, or bladder abnormalities associated with the low back disability.  In fact, the Veteran has denied any bowel or bladder abnormalities several times.  As such, additional separate compensable ratings for other neurologic abnormalities or bowel or bladder impairment for the period on appeal are not warranted.  38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an initial rating in excess of 10 percent prior to November 9, 2011 and against a rating in excess of 20 percent from November 9, 2011 to September 15, 2015 for the Veteran's low back disability.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.

Thus, based on the evidence of record, the Board finds that a rating in excess of 40 percent from September 21, 2015 is not warranted.

III.  Bilateral Radiculopathy

The Veteran maintains that his service connected right and left lower extremity radiculopathy disabilities are more severe than what is contemplated by the currently assigned ratings. 

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code.  38 C.F.R. § 4.71a, General Formula, Note 1.  The Veteran has been assigned separate, compensable ratings for his bilateral lower extremity radiculopathy, and thus this issue with whether those abnormalities are already fully contemplated by their assigned ratings.

The RO has rated that Veteran's bilateral lower extremity radiculopathy under Diagnostic Code 8520 for sciatic nerve disability.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2016).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Schedule of Ratings, Diseases of the Peripheral Nerves.

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Factual History

VA treatment records associated with the claims file reflect on-going treatment and pain management for bilateral lower extremity radiculopathy.  

In a March 2008, primary care note, the Veteran complained of lower back pain that radiated down his right leg.  He was treated with tramadol 4 times daily. 

In an April 2008, the Veteran was referred to an electromyography (EMG) for lower back pain and radiating pain to his right leg. The Veteran described the pain as sharp, aching, radiating to his right calf and foot, pain all over his right leg and foot.  He noted that the pain worse with walking, standing and bending forward.  The physician was unable to rule out radiculopathy

In an August 2008 primary care note, the physician noted the Veteran's chronic lower back pain, and also noted the Veteran's use of a TENS unit.  At that time the Veteran reported problems with pain and numbness of the right foot.

In a September 2008 note, the physician assessed that the Veteran had chronic lower back pain with right leg radiculopathy.

In a November 2008 pain clinic note, the Veteran having a flare up of his typical pain after local anesthetic from an injection had worn off.  He indicated that his pain had returned to baseline intensity but with no new symptoms.  The physician opined that the Veteran's right lower limb pain was due to somatic referral from his lumbar spine pain and was less likely related to radiculopathy.

In a May 2009 primary care note, the Veteran reported lower back pain and left leg pain.  He stated that the pain affected his sleep, daily activities, mood, emotions and social interactions.  The Veteran described the pain at an 8 out 10, with 10 being unbearable.  He reported managing the pain with medication.

In November 2010 VA examination; the examiner noted that the Veteran had symptoms of radiculopathy.  The Veteran complained of severe constant pain in the right lower extremity and moderate pain in the left lower extremity.  Additionally, there was moderate intermittent pain in the right lower extremity and mild pain in the left lower extremity.  The Veteran also reported mild numbness in the right lower extremity.  The Veteran's straight leg raising test was positive and symptoms of paresthesia were only present in the right lower extremity.  The examiner noted that the Veteran had no other signs or symptoms of radiculopathy.

In a June 2011 emergency department note, the Veteran complained of back pain radiating down his right leg.  He was told to put warm heat to the area 3 times a day to help with discomfort.  The physician also noted that an examination was negative for provocative radiculopathy.

In a July 2011 pain assessment note, the Veteran reported that he felt a sharp, burring, radiating, and shooting pain in his right leg for 3 months prior.  He indicated that the pain caused insomnia and affected his energy, mood, relationships, and physical activity.

In July 2012 Rating Decision the RO granted the Veteran service connection for bilateral radiculopathy.  The RO determined that the Veteran's radiculopathy of the right lower extremity warranted a 20 percent rating and the Veteran's radiculopathy of the left lower extremity warranted a 10 percent rating. 

In a December 2012, telephone note, the Veteran said that during the previous week he had lower back pain radiating to his legs.

In March 2013 VA examination, the Veteran stated, in part, that his pain radiated throughout his legs and his right side cramped often.  Upon evaluation, the examiner reported that the Veteran's deep tendon reflexes were all normal.  The examiner also noted that the Veteran's motor strength was normal in all muscular groups.  According to the examiner, the Veteran experienced no constant pain or intermittent pain as a result of his radiculopathy symptoms.  The Veteran did experience moderate paresthesia and numbness in the right lower extremity and mild paresthesia and numbness in the left lower extremity. 

In an October 2014 pain clinic note, the Veteran reported that he experienced pain in his back and his legs.  He reported that the pain in his back was worse in his leg and reported having trouble extending his right leg.  The Veteran noted that his pain was a 7 out 10, and was primarily located in this lower back and right leg.  Upon examination the physician reported that the Veteran had guarding of the right leg due to his lower back pain, also his giveaway strength in this right leg but his left leg strength was intact.  The physician diagnosed the Veteran with lumbar radiculopathy and recommended injection therapy. 

In a July 2015 DBQ (Disability Benefits Questionnaire) for the Veteran's spine, the examiner reported that the Veteran's deep tendon reflexes were all normal and his motor strength was normal in all muscular groups.  The examiner reported that the examination of the Veteran's sensory was normal as well.  According to the examiner, the Veteran's experienced no constant pain, numbness or intermittent pain as a result of his radiculopathy symptoms.  The Veteran did experience mild paresthesia in the right lower extremity and experienced no symptoms in the left lower extremity. 

In a September 2015 DBQ of the spine, the Veteran reported that his pain was unbearable at times even while laying down he experienced sharp pain and numbness in his right leg with tingling.  A sensory examination (sensation to light touch testing) was normal for the upper anterior thigh, thigh/knee, leg/ankle, and foot/toes.  The examiner stated that the severity of the Veteran's radiculopathy was mild.  The examiner noted that there were no other neurologic abnormalities or findings related to the thoracolumbar spine.

In a January 2016 emergency department note, the Veteran complained of lower back pain.  The Veteran described his pain as aching and radiating on the right side of his upper back down to his right leg.  He complained of his back pain worsening over the last week or so and denied trips, slips, or falls.  He reported that it is painful to turn on his right side while sleeping.  He reported no problems with urination or defecation.

In a November 2016 DBQ for peripheral nerves the Veteran reported constant severe pain, intermittent pain, in the right lower extremity but denied paresthesia or numbness.  The Veteran reported no constant pain, paresthesia, numbness or intermittent pain in the left lower extremity.  Muscle strength testing was 5/5 for the ankle plantar, elbow, wrist, knee extension and dorsiflexion.  The reflex examination shows 2+ for all.  The sensory examination was normal for the lower extremities including anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The Veteran's gait was normal and his sciatic nerve for both the right and left showed incomplete paralysis which was mild in severity.

Analysis: Left Lower Extremity

Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating under Diagnostic Code 8520.  Upon review of the evidence of record, the Board finds that the Veteran's radiculopathy of the left lower extremity has been manifested by, at most, "mild" incomplete paralysis.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service connected left lower extremity lumbar radiculopathy, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that an initial rating greater or less than 10 percent would be warranted for the lower extremity lumbar radiculopathy.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A higher evaluation of 20 percent is not warranted because the evidence of record does not indicate that he has moderate incomplete paralysis at any time during the appeal period.  In the March 2013 VA examination, the examiner reported that the Veteran had mild paresthesia and numbness in the left lower extremity.  In the July 2015 VA examination, the examiner noted that the Veteran had no paresthesias and/or dysesthesias, numbness, intermittent pain or constant pain in the left leg.  The examiner noted that the Veteran was not affected by radiculopathy on the left side.  Additional medical evidence shows that the Veteran did not complain of radiculopathy symptoms in the left leg.  After considering the relevant evidence and, the Board finds that the evidence of record does not establish that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate neurological impairments during the rating period in question.  As such, a higher rating is not available under Diagnostic Code 8520 for the Veteran's left lower extremities.

Accordingly, the Board finds that an initial rating in excess of 10 percent for the Veteran's service connected left lower extremity lumbar radiculopathy is not warranted.

Analysis: Right Lower Extremity prior to and from November 9, 2011 to July 15, 2011

Prior to November 9, 2011 the Veteran is entitled to an effective date of November 17, 2008.  In a July 2012 rating decision the RO noted that the effective date for the Veteran's radiculopathy claim was November 9, 2011, because this was the earliest date of medical evidence showing the condition.  The Board finds that this finding by the RO was in error.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, consistency and inconsistency, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).

After careful review of all of the evidence in the Veteran's claims file, the Board finds the evidence supports a grant of an earlier effective date for the claim of radiculopathy of the right lower extremity.  Treatment records clearly show that the Veteran complained of and was treated for radiculopathy of the lower right extremity.  Medical evidence of record from 2008 show that the Veteran consistently complained of sharp, radiating, aching pain and numbness of the right leg and foot.  In March 2008, primary care note; at that time the Veteran complained of lower back pain that radiated down his right leg.  In April 2008 the Veteran described the pain as sharp, aching, radiating to his right calf and foot, pain all over his right leg and foot.  In an August 2008 primary care note the Veteran reported problems with pain and numbness of the right foot.  In September 2008 note, the physician diagnosed the Veteran with chronic lower back pain with right leg radiculopathy.  In a November 2008 pain clinic note the physician opined that the Veteran's right lower limb pain was due to somatic referral from his lumbar spine pain and was less likely related to radiculopathy.

Although there is conflicting medical evidence of whether the Veteran had radiculopathy; the medical evidence is at the least in equipoise.  The medical evidence shows that the Veteran was treated for chronic back pain with symptoms of radiculopathy.  Given the foregoing, the Veteran is entitled to an earlier effective date of November 17, 2008 for radiculopathy of the right lower extremity. 

The Board also finds that the Veteran's radiculopathy of the right lower extremity has been manifested by, at most "moderate" incomplete paralysis from November 9, 2011 to July 15, 2011.  The record shows that the Veteran experiences occasional pain and numbness in the right lower extremity; intermittent sensory disturbances extending down the right leg to his foot. His radiculopathy, however, has not been productive of muscle atrophy, paralysis, a loss of strength, or a consistent showing of decreased reflexes.  Deep tendon reflexes and motor strength findings have been recorded as normal.  Simply stated, none of the aforementioned findings indicate a moderately severe disability picture. 

In sum, the Board finds that the Veteran's right lower extremity radiculopathy disability has not manifested symptoms that can be consistent with moderately severe disability which would warrant an increased (40 percent) rating under Diagnostic Code 8520.  Thus, an initial rating in excess of 20 percent for moderately severe radiculopathy of the right lower extremity is not warranted.  38 C.F.R. § 4.124a, DC 8520.

Analysis: Right Lower Extremity from July 15, 2015

Effective July 15, 2015 the Veteran's right lower extremity radiculopathy disability has not manifested symptoms consistent with a moderate disability.  In the July 2015 examination, the examiner noted that the Veteran's motor strength was 5/5 in all muscular groups.  The straight leg raising test was also shown to be negative.  The examiner reported that the Veteran's sensory exam was normal.  The Veteran's experienced no constant pain, numbness or intermittent pain in his right lower extremity.  The Veteran did however, experience mild paresthesia.

In a September 2015 DBQ of the spine, the Veteran reported sharp pain and numbness in his right leg with tingling.  A sensory examination (sensation to light touch testing) was normal for the upper anterior thigh, thigh/knee, leg/ankle, and foot/toes.  The examiner stated that the severity of the Veteran's radiculopathy was mild.  In a January 2016 emergency department note, the Veteran complained of aching and radiating on the right side of his upper back down to his right leg.  In a November 2016 DBQ for peripheral nerves the Veteran reported constant severe pain, intermittent pain, in the right lower extremity but denied paresthesia or numbness.  The sensory examination was normal for the right lower extremities including anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The Veteran's gait was normal and his sciatic nerve for the right showed incomplete paralysis which was mild in severity.

Based on the evidence, the Veteran's symptoms do not approximate a "moderate" level of severity.  Notably, the July 2015, September 2015 and November 2016 examiners determined that the Veteran's radiculopathy of the right lower extremity was mild in nature.  As such, the next-higher 20 percent rating is not warranted.  38 C.F.R. § 4.124a , Diagnostic Code 8520.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's lumbar radiculopathy of the right lower extremity, but finds none are raised by the medical evidence.

IV.  TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

38 C.F.R. §  4.16 provides that "Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities"  38 CFR 3.340(a)(1) provides that a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to Individual Unemployability includes consideration of all service connected disabilities.

Factual History

In a March 2008 pain consultation, the Veteran reported that his lower back pain which resulted from a November 2006 work injury.  The Veteran also reported that his back pain began 5 years prior.  The Veteran indicated that his pain was worse upon standing, and activity.

In December 2009 claim for benefits the Veteran noted that he last employed as a truck driver in August 2007.  The Veteran also reported that he was also employed from April 2005 through November 2006 as a truck driver.  He indicated that he had missed "several" days as a result of his claim herniated back disability.

In a January 2010 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported that his osteoarthritis of the lumbar spine only, prevented him from securing or following any substantially gainful employment.  The Veteran reported that his disability affected his full time work in November 2006.  He also reported that he had worked full time in August 2007, as a truck driver.  The Veteran indicated that he was unable to perform duties due to lifting, driving limitations, and a worsening of his osteoarthritis symptoms. 

TDIU from January 2010 to November 9, 2011 


An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements, but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321 , 4.16(b).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321  (b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability. Id.

The Veteran contends that he is unable to secure gainfully substantial work due to his service connected disabilities.  The evidence of record shows that the Veteran is a high school graduate.  While in the Navy, the Veteran served as an electronic equipment repairman. The Veteran was honorably discharged and was employed as a sales manager for 7 years after leaving military service.  The Veteran used his GI bill to attend classes at Key Business College and ECPI after which he was employed as a delivery truck driver from 1998 to 2007. 

The Veteran was service-connected for the following: degenerative joint disease of the lumbar spine, evaluated at 10 percent, effective November 2008.  The Veteran's combined rating was 10 percent from November 2008 to November 9, 2011.  The Veteran's service connected disabilities do not meet the schedular criteria for consideration of TDIU, as there is not one disability rated at least 60 percent disabling or two or more disabilities with a combined rating of at least 70 percent with one disability ratable at 40 percent or more. 38 C.F.R. § 4.16 (a).  Thus the Board finds that for the period from January 2010 to November 9, 2011, the Veteran does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16 (a).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

Based on the foregoing, the Board finds the credible and probative evidence that the Veteran is employable outweighs the credible and probative evidence that the Veteran was not employable.  The functional impact of the Veteran's disability has not been shown to preclude the Veteran from finding substantially gainful sedentary employment or manual employment that would not require prolonged standing or walking.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unemployable, and therefore referral for a TDIU evaluation on an extraschedular basis is not warranted.

TDIU post November 9, 2011 to February 2, 2015

After a review of all the evidence, lay and medical, the Board finds that for the period from November 9, 2011 to February 2, 2015, a TDIU is not warranted.  

The Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability until February 2, 2015.  The Veteran was service connected for osteoarthritis of the lumbar spine with degeneration of the lumbar intervertebral disc rated 20 percent disabling, effective November 2011, radiculopathy the right lower extremity rated at 20 percent disabling effective November 9, 2011, radiculopathy of the left lower extremity rated at 10 percent disabling effective November 9, 2011.  The Veteran's combined evaluation for compensation was 50 percent from November 9, 2011  The Veteran's service connected disabilities do not meet the schedular criteria for consideration of TDIU, and thus a grant of entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16 (a), is denied. 

The Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  While the Board recognizes that the Veteran's service connected spine disability has been productive of some occupational impairment, the fundamental question herein is whether the Veteran's service connected disability renders the Veteran unable to secure or maintain substantially gainful employment.  Given the evidence of record, the Board finds that the Veteran's service connected disability does not render him unemployable.  Although the Veteran is limited in occupations, the evidence indicates that the Veteran's education, physical ability, and work history, do not render him unable to follow or secure substantially gainful employment.  The record indicates that during the period on appeal the Veteran is able to complete daily tasks, including shopping, housework, and chores.  The Veteran is also able to walk and is able to stand for periods under 15 minutes.  Furthermore, the Veteran has indicated in his SSA application that he hoped to gain a sedentary job at his last employer. 

Moreover, the record does not indicate that the Veteran's disability necessitated frequent medical treatment or hospitalizations.  The Veteran was seen at a pain clinic periodically for the management of his service connected chronic back pain and radiculopathy.  When the Veteran did seek emergency medical care for his pain he was not kept in the hospital overnight for his condition but was often given the same medication he was already prescribed.  

When considering the entire claims file, the evidence of record demonstrates that the Veteran has diverse education, training, and work experience, and that his service connected disability does not, in and of itself, render the Veteran unable to secure or follow a substantially gainful occupation. 

Thus, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU from the period of November 9, 2011 to February 2, 2015. 38 U.S.C.A. § 5107, 38 C F R § 4.3.


ORDER

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the lumbar spine with degeneration of lumbar intervertebral disc prior to November 9, 2011 is denied.  

Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the lumbar spine with degeneration of lumbar intervertebral disc from November 9, 2011 to September 21, 2015 is denied.  

Entitlement to an evaluation in excess of 40 percent for osteoarthritis of the lumbar spine with degeneration of lumbar intervertebral disc effective September 21, 2015 is denied. 

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, to include prior to November 9, 2011 is denied

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy, to include prior to November 9, 2011 to July 14, 2015 is denied.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy, effective July 15, 2015 is denied.

Entitlement to a total disability evaluation based upon individual unemployability due to service connected disabilities prior to February 2, 2015 is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


